Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21729 Name of Fund: BlackRock Global Opportunities Equity Trust (BOE) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Global Opportunities Equity Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2009 Date of reporting period: 11/01/2008  01/31/2009 Item 1  Schedule of Investments Schedule of Investments January 31, 2009 (Unaudited) BlackRock Global Opportunities Equity Trust (BOE) (Percentages shown are based on Net Assets) Shares Common Stocks Value Australia1.0% BHP Billiton Ltd. (ADR) $ Fosters Group Ltd. Sims Metal Management Ltd. Belgium0.6% Belgacom S.A. Bermuda0.8% Allied World Assurance Co. Holdings Ltd. Invesco Ltd. RenaissanceRe Holdings Ltd. Brazil1.5% Banco Bradesco S.A. (ADR) BM&FBOVESPA S.A. Cia Energetica de Minas Gerais (ADR) Petroleo Brasileiro S.A. (ADR) Canada4.6% Barrick Gold Corp. Bombardier, Inc., Class B Canadian National Railway Co. EnCana Corp. Husky Energy, Inc. Potash Corp. of Saskatchewan Research In Motion Ltd. (a) Royal Bank of Canada China1.3% China Construction Bank Corp., Class H China Life Insurance Co. Ltd., Class H Industrial & Commercial Bank of China Finland0.8% Fortum Oyj Wartsila Oyj, B Shares France3.6% Alstom S.A. AXA S.A. Compagnie Generale des Etablissements Michelin, Class B PPR Sanofi-Aventis SA Societe Generale Total S.A. Unibail-Rodamco (REIT) Vivendi Germany3.0% Adidas AG Allianz SE Fresenius Medical Care AG & Co. KGaA K+S AG Linde AG Hong Kong1.7% ASM Pacific Technology Ltd. China Mobile Ltd. Esprit Holdings Ltd. Hong Kong Exchanges & Clearing Ltd. Industrial and Commercial Bank of China Asia Ltd. New World Development Ltd. Israel1.3% Partner Communications (ADR) (b) Shares Common Stocks Value Italy1.9% AEM S.p.A. $ Assicurazioni Generali S.p.A. Eni S.p.A. Intesa Sanpaolo S.p.A. Parmalat S.p.A. Japan3.8% Canon, Inc. ITOCHU Corp. Konica Minolta Holdings, Inc. Mizuho Financial Group, Inc. Nintendo Co. Ltd. Shizuoka Bank Ltd. (The) Sumitomo Corp. T&D Holdings, Inc. Luxembourg0.3% ArcelorMittal Mexico0.8% Fomento Economico Mexicano SAB de CV (ADR) Netherlands0.1% Corio N.V. (REIT) Norway1.4% Fred Olsen Energy ASA Orkla ASA Yara International ASA Philippines0.7% Philippine Long Distance Telephone Co. (ADR) Singapore2.1% Singapore Airlines Ltd. Singapore Telecommunications Ltd. United Overseas Bank Ltd. South Korea1.0% Hyundai Motor Co. Samsung Electronics Co. Ltd. Samsung Securities Co. Ltd. Spain0.5% Banco Bilbao Vizcaya Argentaria S.A. Banco Santander S.A. Sweden0.2% Nordea Bank AB Switzerland4.3% ACE Ltd. Alcon, Inc. Credit Suisse Group AG Julius Baer Holding AG Nestle S.A. Novartis AG (ADR) Roche Holding Ltd. Syngenta AG UBS AG (a) Zurich Financial Services AG Taiwan0.6% Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) United Kingdom4.7% AstraZeneca Plc Catlin Group Ltd. De La Rue Plc HSBC Holdings Plc Imperial Tobacco Group Plc 1 JANUARY 31, 2009 Schedule of Investments (continued) BlackRock Global Opportunities Equity Trust (BOE) (Percentages shown are based on Net Assets) Shares Common Stocks Value United Kingdom (contd) National Express Group Plc $ Rio Tinto Plc (ADR) Standard Chartered Plc Unilever Plc Vodafone Group Plc (ADR) United States42.8% Allstate Corp. (The) Altera Corp. Altria Group, Inc. Amgen, Inc. (a)(b) Analog Devices, Inc. Aon Corp. (b) Apple, Inc. (a) AvalonBay Communities, Inc. (REIT) Bank of America Corp. Baxter International, Inc. Becton Dickinson & Co. Boston Properties, Inc. (REIT) Bristol-Myers Squibb Co. Broadcom Corp. (a) Campbell Soup Co. Charles Schwab Corp. (The) Chevron Corp. Cisco Systems, Inc. (a) Colgate-Palmolive Co. Comcast Corp., Class A ConocoPhillips CVS Caremark Corp. Diamond Offshore Drilling, Inc. (b) Dow Chemical Co. (The) Eagle Bulk Shipping, Inc. EOG Resources, Inc. ExxonMobil Corp. FPL Group, Inc. Freeport-McMoRan Copper & Gold, Inc. Genentech, Inc. (a) General Electric Co. Genzyme Corp. (a) Goldman Sachs Group, Inc. (The) Google, Inc., Class A (a) Greenhill & Co., Inc. (c) H.J. Heinz Co. Halliburton Co. Hewlett-Packard Co. Hudson City Bancorp, Inc. Intel Corp. IntercontinentalExchange, Inc. (a)(b) International Business Machines Corp. J.M. Smucker Co. (The) JPMorgan Chase & Co. Kellogg Co. KeyCorp Kohls Corp. (a) Linear Technology Corp. Marshall & Ilsley Corp. McDonalds Corp. Medco Health Solutions, Inc. (a) Medtronic, Inc. MetLife, Inc. Microsoft Corp. Molson Coors Brewing Co., Class B Morgan Stanley Motorola, Inc. NASDAQ OMX Group, Inc. (The) (a) Newmont Mining Corp. Nike, Inc. Occidental Petroleum Corp. Pfizer, Inc. Plum Creek Timber Co., Inc. (REIT) Shares Common Stocks Value United States (contd) Procter & Gamble Co. $ Public Service Enterprise Group, Inc. Qualcomm, Inc. Reinsurance Group of America, Inc. Simon Property Group, Inc. (REIT) SunTrust Banks, Inc. T. Rowe Price Group, Inc. Target Corp. Torchmark Corp. U.S. Bancorp Ultra Petroleum Corp. (a) Wal-Mart Stores, Inc. Walt Disney Co. (The) Wells Fargo & Co. Weyerhauser Co. Wyeth Yum! Brands, Inc. Total Common Stocks85.4% Exchange-Traded Funds United States5.9% SPDR Trust Series 1 Total Long-Term Investments (Cost$260,023,306)91.3% Shares/Beneficial Interest Short-Term Securities Money Market Fund7.0% BlackRock Liquidity Funds, TempFund, 1.25%(d)(e) BlackRock Liquidity Series, LLC, Money Market Series, 0.60%(d)(e)(f) Total Short-Term Securities (Cost$14,153,427)7.0% Contracts Options Purchased Exchange-Traded Call Option Purchased0.0% Bank of America Corp., strike price $19, expires 02/23/09 80 (Cost$480) Total Investments Before Outstanding Options Written (Cost$274,177,213*)98.3% Options Written Exchange-Traded Call Options
